
	
		III
		109th CONGRESS
		2d Session
		S. RES. 571
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mr.
			 Martinez, Mr. Salazar,
			 Mr. Santorum, Mrs. Hutchison, Mr.
			 Crapo, Mr. Alexander,
			 Mr. Bingaman, Mr. Lieberman, Mr.
			 Menendez, and Mr. Nelson of
			 Florida) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the vast contributions of Hispanic Americans to the strength and
		  culture of the United States. 
	
	
		Whereas from September 15, 2006, through October 15, 2006,
			 the United States celebrates Hispanic Heritage Month;
		Whereas the presence of Hispanics in North America
			 predates the founding of the United States, and, as among the first to settle
			 in the New World, Hispanics and their descendants have had a profound and
			 lasting influence on the history, values, and culture of the United
			 States;
		Whereas, since the arrival of the earliest Spanish
			 settlers more than 400 years ago, millions of Hispanic men and women have come
			 to the United States from Mexico, Puerto Rico, Cuba, and other Caribbean
			 regions, Central America, South America, and Spain, in search of freedom,
			 peace, and opportunity;
		Whereas Hispanic Americans have contributed throughout the
			 ages to the prosperity and culture of the United States;
		Whereas the Bureau of the Census now lists Hispanic
			 Americans as the largest ethnic minority within the United States;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have fought valiantly in every war in the history of the
			 United States;
		Whereas the Medal of Honor is the highest United States
			 military distinction, awarded since the Civil War for conspicuous
			 gallantry and intrepidity at the risk of life above and beyond the call of
			 duty;
		Whereas 41 men of Hispanic origin have earned this
			 distinction, including 21 such men who sacrificed their lives;
		Whereas many Hispanic Americans who served in the Armed
			 Forces have continued their service to the United States;
		Whereas many Hispanic Americans are dedicated public
			 servants, holding posts at the highest levels of government, including 3
			 current seats in the United States Senate; and
		Whereas Hispanic Americans have a deep commitment to
			 faith, family, and community, an enduring work ethic, and a perseverance to
			 succeed: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 September 15, 2006, through October 15, 2006, as Hispanic Heritage
			 Month;
			(2)celebrates the
			 vast contributions of Hispanic Americans to the strength and culture of the
			 United States; and
			(3)encourages the
			 people of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities.
			
